Citation Nr: 0017921	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-05 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for essential hypertension 
with coronary artery disease, post operative status. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had verified active service from July 1946 to May 
1950, and from February 1955 to July 1967.  As explained in 
the Remand, below, the veteran appears to have had an 
additional active service for an as yet undetermined interval 
between May 1950 and February 1955.  

The appeal arises from the May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denying entitlement to service 
connection for hypertension with a heart condition. 

In his March 1999 VA Form 9, the veteran requested a Board 
hearing in Washington, D.C.  However, by a May 1999 letter he 
canceled that request.  There is no indication that he has 
since requested an additional hearing in association with the 
current appeal.  


REMAND

The record reflects that the veteran underwent a triple 
coronary artery bypass graft in the course of private 
hospitalization at Moore Regional Hospital, Pinehurst, North 
Carolina, in August 1996.  

Reviewing the veteran's service records, the Board notes that 
the service forms DD214 in the claims folder indicate that 
the veteran has a total of twenty years of active service.  
Periods of service indicated on these DD214's include those 
from July 1946 to May 1950, and from February 1955 to July 
1967.  These service forms raise the question of whether 
there is an additional period of service between May 1950 and 
February 1955.  In this regard, we note that there are 
service medical records during that interval, including a 
service separation examination dated in August 1953, 
currently in the claims folder.

The National Personnel Records Center (NPRC) verified the 
veteran's periods of service from July 1946 to May 1950, and 
from February 1961 to July 1967.  No period of service 
between May 1950 and February 1955 has been verified.  

The Board cannot properly reach the question of whether the 
veteran's claim is well grounded without first verifying all 
the periods of service and verifying that all the service 
medical records have been obtained.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request that all periods of active 
service between May 1950 and February 
1955 be verified, and that the NPRC 
specify the beginning and ending dates 
of any such period(s) of service.  The 
NPRC should also be requested to provide 
all service medical records in its 
possession associated with any such 
period(s) of service between May 1950 
and February 1955.  Any service medical 
records obtained should be associated 
with the claims folder.  

2.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.


The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to ensure due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




